DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicant's submission filed on 08/23/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 08/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Creusot US20170242436 in view of Upparapalli US6362751, further in view of Christensen US10565873.
7.	Regarding claims 1, 9 and 16, Creusot discloses a blacklist-based re-navigation apparatus,  a non-transitory computer-readable storage medium, (¶0028)  and a blacklist-based re-navigation method applied to a driverless vehicle comprising: 
Detecting, by a sensing device provided on the driverless vehicle, whether an obstacle (determine presence of obstacle such as construction-related objects 270/construction zone 200 using sensor system see at least [¶0023 & 0047]) is in a front area (see Fig. 4 and [¶0045-0047]: vehicle's environment received from sensor corresponds to the front area) of the driverless vehicle in a driving process (while driving roadway 211, [¶0046] and fig. 4) of the autonomous vehicle (10); 
if an obstacle (construction-related objects 270/construction zone 200) is detected in the front area ([¶0045-0048], generating a blacklist ([¶0056]: black-listing closed route… [¶0057]: route 223 tag and blacklisted for future routes corresponds to generating a blacklist) associated with the obstacle by mapping the obstacle into a road through a blacklist generation strategy (270/200 see at least [¶ 056-057]), wherein the blacklist comprises a road (affected roadway 213 or route 223, where the vehicle blacklisted the road where the detected obstacle, that means the system use a strategy to map the obstacle in to road to blacklist the road see at least [¶56-57]) on which the obstacle is located (where the position of obstacle 270 is used to determine a blacklist of the road segment when the road segment is blocked and then the autonomous tag the road as blacklisted road for the future travel (see at least [¶ 045-048 & 056-057]) and 
reporting, by the driverless vehicle, the blacklist to a navigation system (¶0056: “The nature and position of the construction-related objects 270 relative to the roadway lanes are used to determine various configurations of temporary traffic occlusion, including, without limitation… Road blocked (e.g., no other lanes are available on the road, leading to a black-listing of the segment of road for use in subsequent route guidance…” that means  position of obstacle 270 is used to determine a blacklist of the road segment when the road segment is blocked; ¶0057: “information regarding the nature of construction zone 200 is transmitted to an external server (e.g., route database server 53 in FIG. 2) and then propagated to other modules within the vehicle to generate peripheral behaviors such as reducing speed, preventive calls to a remote expert, warning the passenger, and/or the like.…” that means, information (i.e. blockage cause by construction, which is the black-list) is reported to server 53 of system 52 + vehicle modules (which is the navigation system)), such that after receiving the blacklist,  the navigation system re-plans a navigation route according to the road on which the obstacle is located, and transmits the re-planned navigation route to a driving control system of the driverless vehicle (see at least [¶0019, 0048, 0057-0058] the server transmit the alternate route to destination and “Finally, at 707, vehicle 10 (and/or another vehicle) receives alternate route information associated with the destination, avoiding route segments affected by the travel-impacting construction zone 200. In FIG. 4, for example, this results in a new route that does not include route segment 223”… that means the server transmits the alternate route is re-plan to avoid the route segment with the obstacle/construction; also see ¶0046 and fig. 4 for alternate road segment 222).

Creusot  does not explicitly disclose generating by the driverless vehicle a blacklist; and transmits the re-planned navigation route to a driving control system of the driverless vehicle; and controlling, by the driving control system of the driverless vehicle, the driverless vehicle to travel in accordance with the re-planned navigation route.
Shall be noted that Creusot discloses an autonomous vehicle detects obstacle in route and black list the route that is associated with the obstacle see at least [¶ 45-48, 56-57].
However, Upparapalli is directed to navigation system with a route exclusion list. Upparapalli discloses a vehicle comprises a navigation system includes a route exclusion list system 48 that generate a route exclusion list /black list , where the route exclusion comprises the route associated with a construction zone/obstacle, that means the system generate the blacklist associated with the construction zone/obstacle by mapping the obstacle  into the road  (see at least col. 2, line 55 – col.3 lines 17, col. 3, lines 38-51, col. 4, lines 37-45 and  Fig. 1-3).  Therefore, from the teaching of Upparapalli, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Creusot to use the technique of generating the blacklist associated with obstacle by mapping the obstacle into the road similar to that of the teaching of Upparapalli in order to enhance the safety and  save energy. 
However, Christensen is directed to autonomous system and obstacle avoidance system. Christensen discloses the computer/server transmit alternate route to autonomous vehicle and controlling the autonomous vehicle using the alternate driving route (see at least col. 22, lines 36-40 and col 27 , line 64 – col. 28, line 20. And Figs. 1-8). Therefore, from the teaching of Christensen, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Creusot to use the technique of computer/server transmit alternate route to autonomous vehicle and controlling the autonomous vehicle using the alternate driving route similar to that of the teaching of Christensen in order to enhance the safety. 


8.	Regarding claims 2, 10, and 17, Creusot, Upparapalli and Christensen in combination disclose the method, apparatus, and storage media according to claims 1, 10, and 16 as discussed above. Additionally, Creusot further discloses wherein the detecting whether the obstacle (determine presence of obstacle such as construction-related objects 270/construction zone 200, [¶0047]) is in the front area (see Fig. 4 and [¶0045-0047]: vehicle's environment received from sensor corresponds to the front area) of the driverless vehicle (autonomous vehicle 10) in the driving process (while driving roadway 211, [¶0046] and fig. 4) of the driverless vehicle (10); comprises: detecting whether the obstacle is in the front area by a sensing device (sensor system 28, ¶0028) provided on the driverless vehicle ([¶0026]: “The sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10. The sensing devices 40 a-40 n might include, but are not limited to, radars, lidars, global positioning systems, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors…” also see [¶0045 & 0055]: “sensor data relating to vehicle’s environment”).

9.	Regarding claims 3, 11, and 18, Creusot, Upparapalli and Christensen in combination disclose the method, apparatus, and storage media according to claims 1, 10, and 16 as discussed above. Additionally, Creusot further discloses wherein the detecting whether the obstacle (determine presence of obstacle such as construction-related objects 270/construction zone 200, [¶0047]) is in the front area (see fig. 4 and ]¶0045-0047]: vehicle's environment received from sensor corresponds to the front area) of the driverless vehicle (autonomous vehicle 10) in the driving process (while driving roadway 211, [¶0046] and fig. 4) of the driverless vehicle (10) comprises: 
if a blockage ([¶0056]: when determination that construction object 270 is a road blocked (e.g., no other lanes are available on the road, leading to a black-listing of the segment of road for use in subsequent route guidance)) is found in the front area (vehicle's environment), detecting whether the blockage is in a stationary state ([¶0048-0049]: stationary state is determined construction related objects 270 is a stationary objects such as traffic cones 274; one or more traffic barriers 273; one or more traffic barrels 272; signage typically associated with construction, such as a temporary construction sign 276 or a hand-held “slow” sign 277; a helmet 279 and/or reflective vest 278 as might be worn by a construction worker; road construction equipment 275; and/or one or more arrow board trailers 271) and determining whether the driverless vehicle is enabled to bypass the blockage (a determination for road blocked is selected from other determination such as “None (e.g., the objects are not on the road, but are located on a sidewalk or are associated with building construction), Partial (a portion, but not all, of a lane is occluded, allowing the car to nudge around the obstacle by using available free-space…”) and 
if it is detected that the blockage is in a stationary state and it is determined that the driverless vehicle is unable to bypass the blockage, determining the blockage as the obstacle (when no other lanes are available due to blocked road and a determination to select alternate route segment 222 instead of route 223 is made; see at least [¶0055-0057, & 0046-0048], and Fig. 4).

10.	Regarding claims 4-6, 12-13, and 19, Creusot, Upparapalli and Christensen in combination disclose the method, apparatus, and storage media according to claims 1, 10, and 16 as discussed above. Additionally, Creusot further discloses wherein if the obstacle (construction-related objects 270/construction zone 200) is detected in the front area ([¶0045-0048]: “receives sensor data 302 relating to the vehicle's environment… produces an output 304 indicative of whether travel-impacting construction zone is present… i.e., the planned path of vehicle 10 originally includes turning left at the upcoming intersection, rather than continuing straight toward road segment 222 (roadway 212)…”) , generating a blacklist (black-listing, [¶0056-0057]) associated with the obstacle comprises: 
- if the obstacle (construction-related objects 270/construction zone 200) is detected in the front area (vehicle's environment), determining the road on which the obstacle is located ([¶0048]:If it is determined that construction zone 200 is likely to impact travel of vehicle 10, information related to construction zone 200 is related to an external server (e.g., database 53), which then provides to vehicle 10 information regarding an alternate route… for example, the alternate route might include replacing route segment 223 with route segment 222 in order to reach the desired destination (not illustrated), thereby avoiding the travel-impacting construction zone 20…” meaning that the location of the obstacle is determined in order to bypass the construction obstacle), and generating the blacklist associated with the obstacle at a local area of the road on which the obstacle is located ([¶0056-0057]: the geographical location of zone 200 (e.g., latitude, longitude, etc.) in route segment 223 which is considered a local area… is transmitted to a server, tag with blocked state… and black-listed from future routes).

11.	Regarding claims 7-8, 14-15, and 20, Creusot, Upparapalli and Christensen in combination disclose the method, apparatus, and storage media according to claims 1, 10, and 16 as discussed above. Additionally, Creusot further discloses wherein the blacklist (black-list due to blockage, [¶0056-0057]) further comprises a lane on which the obstacle is located (“per [¶0056-0057]: no other lanes are available on the road”…that means all lanes are black-listed).
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667